Citation Nr: 1025718	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder.

2.  Whether there was clear and unmistakable error (CUE) in an 
August 1957 rating decision that denied entitlement to service 
connection for anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which determined that no new and material evidence 
had been submitted to reopen the Veteran's previously denied 
claim for service connection for an acquired psychiatric 
disorder, to include anxiety disorder.

In October 2006, the appellant and his spouse testified before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with the 
claims file.  At his hearing, the Veteran initiated a claim for 
CUE in an August 1957 rating decision, which had denied 
entitlement to service connection for anxiety reaction.  The 
Board found that this issue was inextricably intertwined with his 
claim to reopen entitlement to service connection for an anxiety 
disorder, and, in August 2007, remanded these issues for
additional development.  The case is again before the Board for 
further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.





REMAND

In its August 2007 remand, the Board instructed the AOJ, inter 
alia, to request a statement of specificity from the Veteran and 
his representative and remind them of the requirements of Russell 
v. Principi, 3 Vet. App. 310 (1992) and to formally adjudicate 
his CUE claim.  The Board indicated that, if the decision on his 
CUE claim was adverse to the Veteran, the AOJ should provide the 
Veteran and his representative of his right to file a notice of 
disagreement within one year of notice of the determination, and 
that a Statement of the Case should be provided if the Veteran 
did provide a notice of disagreement.  However, it appears that 
the AOJ did not request from the Veteran a statement of 
specificity, included the denial of the CUE issue on a March 2010 
Supplemental Statement of the Case only and did not provide the 
Veteran with his appellate rights including that he could file a 
notice of disagreement in order to appeal the denial.  It should 
be noted that in no case should a Supplemental Statement of the 
Case be used to announce decisions by an AOJ for issues which 
were not previously addressed in the Statement of the Case.  
38 C.F.R. § 19.32 (2009).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to 
ensure compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  In 
this case, the AOJ did not adhere to the remand instructions 
provided by the Board as they applied to adjudicating the 
Veteran's CUE claim.  The AOJ did not request a statement of 
specificity or provide the Veteran with a rating decision on his 
CUE claim.  Therefore, a remand is necessary in order for the AOJ 
to request a statement of specificity with regard to his CUE 
claim and to readjudicate this claim by issuing a rating decision 
and notification of the Veteran's appellate rights, to include 
his right to file a notice of disagreement and the appropriate 
deadline for such filing.

As noted in the previous remand, the issues on appeal are 
inextricably intertwined, and therefore the Veteran's new and 
material evidence claim must be remanded, as well.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  It would be premature 
and prejudicial for the Board to consider the issue of new and 
material evidence for service connection for an acquired 
psychiatric disorder at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board reminds the appellant and his representative that to 
establish a valid CUE claim, a Veteran must show that either the 
correct facts, as they were known at the time, were not before 
the adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  The Veteran must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a Veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged error 
is and, unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the alleged error.  Bustos v. West, 
179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 
(1999); Fugo v. Brown, 6 Vet. App. 40 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a statement of 
specificity from the Veteran and his 
representative and remind them of the 
requirements of Russell v. Principi, 3 Vet. 
App. 310 (1992).  Then the AOJ should 
formally adjudicate the issue of whether 
the August 1957 rating decision, which 
denied service connection for an acquired 
psychiatric disorder, contained CUE.

If the determination is adverse to the 
Veteran, the AOJ should provide the Veteran 
and his representative with a rating 
decision and notice of appellate rights, 
specifically the right to file a notice of 
disagreement within one year of notice of 
the determination.  If appellate review is 
initiated by the filing of a notice of 
disagreement, the AOJ should issue a 
Statement of the Case with the applicable 
law and regulations regarding the claim of 
CUE.  Then, the appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should 
allow the appellant and his representative 
the requisite period of time for a 
response.  If the Veteran does not complete 
a timely appeal regarding the CUE issue, 
the AOJ should return the case to the Board 
for further appellate consideration of his 
claim of new and material evidence for 
service connection for an acquired 
psychiatric disorder, if otherwise in 
order.

2.  If the CUE claim is not granted, the 
AOJ should readjudicate the issue of new 
and material evidence for service 
connection for an acquired psychiatric 
disorder and issue a Supplemental Statement 
of the Case with the appropriate laws and 
regulations regarding new and material 
evidence to reopen a previously denied 
claim, to include 38 C.F.R. § 3.156 (2009).  
The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


